office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b05 postf-101804-09 uilc date date to associate area_counsel cincinnati group large mid-size business from senior technician reviewer branch passthroughs special industries subject treatment of transfer as nonshareholder capital_contribution under sec_118 this chief_counsel_advice may not be used or cited as precedent legend taxpayer -------------------------------- ------------------------ parent_corporation ----------------------------------------------- ------------------------ city state project project -------------------------- ------------------------------------- --------------------- -------------------- x --------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------- y --------------------------------------------------------------- postf-101804-09 this chief_counsel_advice responds to your request for advice regarding sec_118 and sec_61 of the internal_revenue_code issue whether the payments that taxpayer received from x and y as reimbursement to relocate taxpayer’s facilities to accommodate the development of project and project are nonshareholder contributions to capital under sec_118 excluded from taxpayer’s gross_income under sec_61 conclusion the payments that taxpayer received from x and y as reimbursement to relocate taxpayer’s facilities to accommodate the development of project and project are not nonshareholder contributions to capital under sec_118 and are included in taxpayer’s gross_income under sec_61 facts taxpayer a wholly owned subsidiary of parent_corporation is a regulated_public_utility serving customers in and around city taxpayer owned land in city’s downtown business district the land where taxpayer operated utility substations that distributed utility service to customers within city's downtown business district taxpayer also owned and operated power transmission facilities consisting of towers and associated overhead and underground facilities that transmitted electricity from lines located on the periphery of city to the substations on the land and provided electric distribution services to customers within the downtown business district city adopted a downtown development plan two of the development projects falling within the plan are project and project described below city also adopted a land development code setting forth zoning and land use regulations that require the undergrounding of utilities for all new development in the downtown business district further city enacted an ordinance establishing guidelines that require that utility_services be installed underground when possible and that above ground utility components be screened by landscaping decorative wall or located away from public view project the governor of state formed a task force to provide recommendations for the construction and operation of project in city the task force recommended that x be established to own and operate project in addition the task force recommended that project be located in the downtown business district on a site that included the land the project site because the project site offered maximum economic and other_benefits to city and state postf-101804-09 taxpayer and x entered into a memorandum of understanding regarding the sale and purchase of the land taxpayer agreed to sell the land to x if x paid taxpayer the fair_market_value of the land and taxpayer's actual out-of- pocket costs to relocate taxpayer’s facilities located on the land the project site facilities taxpayer did not need to sell the land or relocate the project site facilities taxpayer and x entered into a land sale agreement and a relocation agreement under the terms of these agreements taxpayer agreed to sell the land to x and x agreed to pay taxpayer the cost of relocating the project site facilities the relocation costs include reconstruction of the functionality of the existing transformers and associated switchgear as well as the air insulated switchyard with new gas insulated equipment inside a new_building plus completion of the associated transmission and distribution circuit work required to support the transfer of functionality use of existing substation locations to replace electric distribution circuits serving residential and small commercial customers from the existing facilities relocation of two gas facilities that serve distribution customers in the immediate area relocation of the information_technology operations information_technology personnel facilities and substation operations equipment and facilities testing and switching of all new and relocated equipment and facilities and engineering and design work associated with the activities above taxpayer relocated the project site facilities to taxpayer’s land adjacent to the land the relocation land before any construction activities on project began the relocation of the project site facilities was subject_to city’s development code and guidelines and must meet the standards of those regulations the circuits that were relocated from the land to the relocation land the existing circuits will continue to serve the downtown business district the existing circuits however will not serve project taxpayer will install one or two new circuits on the relocation land for this purpose after project 1’s electrical facilities are constructed project city sold land in the downtown business district the project site to y to develop project in city the proposed plans for project required the relocation of taxpayer's tower and existing underground transmission duct runs located on the project site as well as taxpayer's tower located near the project site and the postf-101804-09 associated overhead and underground electric transmission lines collectively the project site facilities taxpayer and y entered into a relocation agreement in which y agreed to pay a portion of the costs of relocating the project site facilities taxpayer did not have any need to remove or relocate the project site facilities the relocation costs include construction of a new terminal structure and associated transmission circuit work to replace the functionality of the existing towers replacement of existing underground cables and duct run with xlpe kv and hpgf 69kv cables in duct runs routed around existing buildings testing and switching of all new and relocated equipment and facilities and engineering and design work associated with the activities above taxpayer agreed to bear a portion of the relocation costs because the relocation will involve the construction of new transmission facilities that will replace and modernize older transmission assets and therefore benefit taxpayer and its customers the relocation of the project site facilities was subject_to city’s development code and guidelines and must meet the standards of those regulations the relocated project site facilities and or new circuits will provide electric service to project after project 2's electrical facilities have been constructed law and analysis as defined in sec_61 gross_income means all income from whatever source derived unless otherwise excluded by law sec_118 however provides an exclusion_from_gross_income for in the case of a corporation any contribution_to_the_capital_of_the_taxpayer this section applies to capital contributions made by shareholders as well as to capital contributions made by persons other than shareholders sec_1_118-1 for example the exclusion applies to the value of land or other_property contributed to a corporation by a governmental_unit or by a civic group for the purpose of inducing the corporation to locate its business in a particular community or for the purpose of enabling the corporation to expand its operating facilities however the exclusion does not apply to any money or property transferred to the corporation in consideration for goods or services rendered or to subsidies paid for the purpose of inducing the taxpayer to limit production see id sec_118 as amended by a of the tax_reform_act_of_1986 the act provides that for sec_118 purposes the term contribution_to_the_capital_of_the_taxpayer does not include any contribution_in_aid_of_construction ciac or any other contribution as a customer or potential customer postf-101804-09 the house ways_and_means_committee report for the act explains that property including money is a ciac rather than a capital_contribution if it is contributed to provide or encourage the provision of services to or for the benefit of the person making the contribution h_r rep no 99th cong 1st sess vol c b the house report a utility has received property to encourage the provisions of services if the receipt of the property is a prerequisite to the provision of services the receipt of the property results in the provision of services earlier than would have been the case had the property not been received or the receipt of property otherwise causes the transferor to be favored in any way id pincite the service published notice_87_82 1987_2_cb_389 to provide additional guidance on the tax treatment of fees paid to relocate utility facilities relocation fees specifically notice_87_82 provides examples of relocation fees that are ciacs and those that are not the central question of each example is the relationship of the payment to the provision of service if the relocation fee does not reasonably relate to the provision of services by the utility to or for the benefit of the person making it but rather relates to the benefit of the public at large the fee is not a ciac under sec_118 for example a relocation fee is not a ciac where the relocation was undertaken under a government program for placing utility lines underground for community aesthetics and safety and not for the direct benefit of particular customers similarly reimbursement for the costs of relocating utility facilities to accommodate the construction or expansion of a highway and not for the provision of utility_services is not a ciac a relocation fee is a ciac however where a potential customer of the utility is required to pay for the utility's costs of relocating its facilities in order to obtain access to utility_services for a site the customer is developing it is immaterial whether the party requiring the relocation is a governmental entity moreover payments relating to the relocation or extension of utility facilities to a newly constructed municipal building eg civic center or museum whose operations are conducted for the public benefit are ciacs where the payments were required to obtain utility_services for the new_building as long as the payments are prerequisites to the provision of service to the customer it is immaterial that the customer is exclusively engaging in activities for the public benefit the payments taxpayer received from x and y with respect to project and project fall within the latter examples through x state and city sought to develop the project site they could not construct project however on the desired location without first purchasing the land from taxpayer and relocating the project site facilities to another location the payments x made to taxpayer to relocate the project site facilities directly benefit x by removing the impediment to development further x must pay the costs of relocating the project site facilities in order to obtain utility_services at the project site once project is constructed postf-101804-09 similarly city and y sought to develop the project site but were obstructed by the location of the project site facilities similar to the payments from x the payments from y directly benefit y because y could not develop the project site as planned without the removal of the project site facilities further y could not have obtained utility_services at project without the relocation of the project site facilities even if the reimbursements were not ciacs they do not have the characteristics of nonshareholder contributions to capital as articulated by the supreme court in 319_us_98 the court held that payments made by prospective customers to an electric utility to cover the cost of extending the utility's facilities to the customers' homes were part of the price of service and not contributions to capital the court found that the customers did not intend to make contributions to the taxpayer’s capital and regarded the payments as the price of services stating it overtaxes imagination to regard the farmers and other customers who furnished these funds as makers either of donations or contributions to the utility id pincite in 339_us_583 the court held that money and property contributions to a corporation by community groups to induce the corporation to locate or expand its factory operations in the contributing communities were nonshareholder contributions to capital the court reasoned since in this case there are neither customers nor payments for service we may infer a different purpose in the transactions between petitioner and the community groups the contributions to petitioner were provided by citizens of the respective communities who neither sought nor could have anticipated any direct service or recompense whatever their only expectation being that such contributions might prove advantageous to the community at large under these circumstances the transfers manifested a definite purpose to enlarge the working_capital of the company id pincite in 412_us_401 the court considered whether a taxpayer was entitled to depreciate the cost of certain improvements including highway undercrossings and overcrossings crossing signals signs and floodlights that had been funded by the federal government the court held that the government subsidies were not contributions to the taxpayer's capital in considering the precedent of brown shoe and detroit edison the court identified from these cases the salient characteristics of a nonshareholder contribution_to_capital under the internal revenue codes of and it must become a permanent part of the transferee's working_capital structure it may not be compensation such as a direct payment for a specific quantifiable service provided for the transferor by the postf-101804-09 transferee it must be bargained for the asset transferred must foreseeably result in benefit to the transferee in an amount commensurate with its value and the asset ordinarily if not always will be employed in or contribute to the production of additional income and its value assured in that respect in reaching its conclusion that the improvements at issue did not qualify as contributions to capital the court reasoned although the assets were not payments for specific quantifiable services performed by cb q for the government as a customer other characteristics of the transaction lead us to the conclusion that despite this the assets did not qualify as contributions to capital the facilities were not in any real sense bargained for by cb q indeed except for the orders by state commissions and the government subsidies the facilities would not have been constructed at all the transaction in substance was unilateral cb q would accept the facilities if the government would require their construction and would pay for them the facilities were peripheral to its business and did not materially contribute to the production of further income by the railroad they simply replaced existing facilities or provided new better and safer ones where none otherwise would have been deemed necessary id pincite citations and footnotes omitted applying the principles of chicago burlington other courts have concluded that payments similar to those received by taxpayer in this case were not capital contributions for example in 75_tc_497 the tax_court addressed among others the proper treatment of payments received by the taxpayer from various governmental bodies to acquire replacement railroad facilities the court found that the governmental bodies had no intention to contribute to the taxpayer's capital and indeed had not considered the taxpayer's need for capital funds when it agreed to bear the costs of constructing the new facilities id pincite the court also found that the payments were not in any real sense bargained for here the facilities were necessitated by government action and would not have been constructed or acquired by petitioner in the absence of such action the only element of meaningful bargaining shown by the record relates to the extent that petitioner would pay for any betterments there were no negotiations directed at inducing the governmental body to provide a replacement since there was never any question that a replacement would be forthcoming petitioner was therefore never called upon to bargain for a transfer of property or for the payment of construction costs as in the cb q case the present transfers of property and the payment of costs came about as the result of what is in substance unilateral action by the governmental entities postf-101804-09 id pincite footnotes omitted the court further found that the acquired assets did not materially contribute to the production of any additional income any benefits inuring fortuitously to petitioner by virtue of the newness of a replacement line eg the ability to increase train speed where curves had been reduced were merely incidental and do not appear on this record to have substantial financial impact petitioner's financial position was basically unchanged by the transactions in each instance there was essentially an exchange of values or a payment for a specific quid pro quo which did not contribute to the production of additional income or leave petitioner any better off id pincite citations and footnotes omitted similar to the payments in southern pacific the reimbursements that taxpayer received from x and y were not bargained for and did not contribute to the production of additional income similar to the petitioner in southern pacific taxpayer relocated the facilities in order to accommodate the government's goals the construction of project and project taxpayer would not have constructed or relocated its facilities but for the government's desire to develop the project site and the project site because the facilities served city there was no question that the facilities would be relocated or replaced or that x and y would pay for the relocation consequently taxpayer did not need to bargain for the relocation or induce x and y to pay further because the facilities were simply relocated taxpayer remained in the same economic position that it would have been in without the relocation any benefits that taxpayer may receive as a consequence of any new_construction are inconsequential similar to the payments in chicago burlington and southern pacific the reimbursements here do not fall within the meaning of nonshareholder contributions to capital under sec_118 accordingly we conclude that the payments that taxpayer received from x and y as reimbursement to relocate taxpayer’s facilities to accommodate the development of project and project are not nonshareholder contributions to capital under sec_118 and are included in taxpayer’s gross_income under sec_61 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views
